Exhibit 10.2

LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (this “Agreement”), dated as of February 12, 2010,
is entered into by and between CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(the “New Lender”) and CISCO SYSTEMS, INC. (the “Borrower”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Lenders party thereto and Bank of America, N.A. as
Administrative Agent, entered into that certain Credit Agreement dated as of
August 17, 2007 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has
requested that the Aggregate Commitments be increased by $120,000,000 to an
aggregate amount of $3,000,000,000; and

WHEREAS, the New Lender has agreed to provide a Commitment in the amount of
$120,000,000 on the terms and conditions set forth herein and to become a Lender
under the Credit Agreement in connection therewith.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1.    The New Lender hereby agrees to provide a Commitment in the amount set
forth on Exhibit A attached hereto and the Applicable Percentage of the New
Lender shall be as set forth therein.

2.    The New Lender shall be deemed to have purchased, without recourse, a risk
participation from (a) the L/C Issuers in all Letters of Credit issued or
existing under the Credit Agreement and the obligations arising thereunder in an
amount equal to its Applicable Percentage of the obligations under such Letters
of Credit, and shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and be obligated to pay to the L/C Issuers
and discharge when due, its Applicable Percentage of the obligations arising
under such Letters of Credit, and (b) the Swing Line Lender in all Swing Line
Loans issued or existing under the Credit Agreement and the obligations arising
thereunder in an amount equal to its Applicable Percentage of the obligations
under such Swing Line Loan, and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Swing Line Lender and discharge when due, its Applicable Percentage
of the obligations arising under such Swing Line Loans.

3.    The New Lender (a) represents and warrants that it (i) has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and (ii) meets all requirements of an Eligible
Assignee under the Credit Agreement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 6.01 thereof and such other documents and information as it has



--------------------------------------------------------------------------------

deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that, as of the date hereof, the New Lender shall (i) be a party
to the Credit Agreement and the other Loan Documents, (ii) be a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, (iii) perform all
of the obligations that by the terms of the Credit Agreement are required to be
performed by it as a “Lender” under the Credit Agreement, including its
obligations under Section 3.01 thereof and (iv) shall have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

4.    The Borrower agrees that, as of the date hereof, the New Lender shall
(a) be a party to the Credit Agreement and the other Loan Documents, (b) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (c) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

5.    The applicable address, facsimile number and electronic mail address of
the New Lender for purposes of Section 10.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.

6.    The Borrower will prepay (subject to Section 3.05 of the Credit Agreement)
and reborrow (pursuant to the terms of the Credit Agreement) the outstanding
Loans as of the date hereof, if any, in an amount necessary such that after
giving effect to the increase in the Aggregate Commitments, each Lender
(existing Lenders and the New Lender) will hold its Applicable Percentage of
outstanding Loans.

7.    Following the effectiveness of the increase in the Aggregate Commitments,
Schedule 2.01 to the Credit Agreement will be deemed to be amended and restated
in its entirety in the form of Exhibit B attached hereto.

8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

9.    This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

NEW LENDER:    

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

as New Lender

    By:   /s/  David Cagle     Name:   David Cagle     Title:   Managing
Director     By:   /s/  Blake Wright     Name:   Blake Wright     Title:  
Managing Director



--------------------------------------------------------------------------------

BORROWER:     CISCO SYSTEMS, INC.     By:   /s/  Roger Biscay     Name:   Roger
Biscay     Title:   Vice President, Treasurer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and L/C Issuer

By:   /s/  Andreas Neumeier Name:   Andreas Neumeier Title:   Managing Director
By:   /s/  Stefan Freckmann Name:   Stefan Freckmann Title:   Vice President



--------------------------------------------------------------------------------

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer

 

By:   /s/  Christina Felsing Name:   Christina Felsing Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A to

Lender Joinder Agreement

 

Lender

     

        Applicable Percentage        

  

        Commitment        

Credit Agricole Corporate and Investment Bank

    4.000000000%    $120,000,000.00



--------------------------------------------------------------------------------

Exhibit B to

Lender Joinder Agreement

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Bank

  

Commitment

   Applicable Percentage

Bank of America, N.A.

   $250,000,000.00    8.333333333%

Deutsche Bank AG New York Branch

   $250,000,000.00    8.333333333%

JPMorgan Chase Bank, N.A.

   $215,000,000.00    7.166666667%

Morgan Stanley Bank

   $215,000,000.00    7.166666667%

Barclays Bank PLC

   $170,000,000.00    5.666666667%

BNP Paribas

   $170,000,000.00    5.666666667%

HSBC Bank USA, National Association

   $170,000,000.00    5.666666667%

ING Bank N.V.

   $170,000,000.00    5.666666667%

UBS Loan Finance LLC

   $170,000,000.00    5.666666667%

Wachovia Bank, National Association

   $170,000,000.00    5.666666667%

William Street Commitment Corp.

   $170,000,000.00    5.666666667%

Credit Agricole Corporate and Investment Bank

   $120,000,000.00    4.000000000%

Credit Suisse, Cayman Islands Branch

   $120,000,000.00    4.000000000%

Wells Fargo Bank, N.A.

   $120,000,000.00    4.000000000%

Citibank, N.A.

   $115,000,000.00    3.833333333%

Merrill Lynch Bank USA

   $115,000,000.00    3.833333333%

Standard Chartered Bank

     $90,000,000.00    3.000000000%

Commerzbank AG New York Branch and Grand Cayman Branch

     $75,000,000.00    2.500000000%

Intesa Sanpaolo S.P.A.

     $75,000,000.00    2.500000000%

DNB Norbank ASA

     $50,000,000.00    1.666666667%

TOTAL

       $3,000,000,000.00        100.000000000%